FILED
                           NOT FOR PUBLICATION
                                                                           MAR 08 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30092

              Plaintiff - Appellee,              D.C. No. 2:03-cr-00007-DWM-1

 v.
                                                 MEMORANDUM*
SHANE STEVEN WHITE,

              Defendant - Appellant.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding

                      Argued and Submitted February 1, 2016
                               Seattle, Washington

Before:       KOZINSKI and O’SCANNLAIN, Circuit Judges, and ORRICK,**
              District Judge.

      1. White’s five-month term of home confinement does not count as

“imprisonment” for purposes of calculating his post-revocation supervised release



          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
          The Honorable William Horsley Orrick III, District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
                                                                                page 2
under 18 U.S.C. § 3583(h) (2002). Section 3583(h) requires courts to credit only

the aggregate terms of imprisonment previously “imposed upon revocation” of a

defendant’s supervised release. Because the district court ordered home

confinement upon a modification of supervised release—not a revocation—the

five-month period falls outside the scope of § 3583(h), no matter whether home

confinement amounts to imprisonment. Accordingly, the district court was correct

in not subtracting the home-confinement period from the maximum term of

supervised release when calculating the length of White’s post-revocation

supervised release term.


      2. The district court did not err in failing to consider as an additional term of

imprisonment the two months White spent in detention pending sentencing on his

revocation of supervised release. The Bureau of Prisons will credit the two months

as part of White’s total ten-month sentence of imprisonment upon revocation. See

18 U.S.C. § 3585; United States v. Wilson, 503 U.S. 329, 333 (1992) (holding that

the Attorney General, and not the district court, has the authority to calculate and

award jail-time credit); see also United States Sentencing Guidelines Manual §

7B1.3 App. Note 3 (2015) (explaining that the Bureau of Prisons credits detention

toward a term of imprisonment imposed upon revocation).
            page 3
AFFIRMED.